ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_09_FR.txt. 288

OPINION DISSIDENTE DE M. BUSTAMANTE

1. Je fais partie des juges qui ont été d’avis d'examiner la question
de la conformité ou non conformité à la Charte des résolutions des
Nations Unies au sujet des affaires du Moyen-Orient et du Congo,
comme un moyen indispensable d'appréciation pour répondre à la
demande posée par l’Assemblée générale dans la requête de cet avis
consultatif. C’est pour cela que j'estime nécessaire d'exposer le cours
de mon raisonnement sur cette matière afin d'expliquer ma réponse
conditionnée à la requête et de préciser la vraie portée de cette
réponse.

2. Il me faut expliquer avant tout pourquoi j’ai cru que la Cour
devait donner son avis à l’Assemblée générale, conformément à
Particle 65 du Statut.

Il est vrai qu’une question préalable a été soulevée à cet égard:
celle de savoir s’il était possible ou non de répondre à la demande
d’avis, étant donné que le texte de la requête vise exclusivement à
la qualification de certaines dépenses comme « dépenses de l’Organi-
sation », en excluant implicitement toute définition de la Cour au
sujet de la légalité intrinsèque et formelle des résolutions où lesdites
dépenses furent autorisées. Mais je pense que la faculté de l’Assemblée
générale pour fixer les limites des consultations qu’elle veut bien
formuler n’est pas incompatible avec la faculté des juges, comme
maîtres de leur propre raisonnement, pour prendre en considération
tous les éléments d'appréciation qu'ils croient utiles ou nécessaires
pour atteindre une définition de leur critère sur le problème consulté.
Ces éléments ayant la qualité de motifs de l'opinion judiciaire, ne
devront pas figurer dans la partie déclarative de l'avis.

Cette solution s'accorde avec la règle selon laquelle, pour inter-
préter l’une des clauses d'un traité, on l’examine à l'égard de toutes
autres dispositions pertinentes du traité, celui-ci considéré dans son
ensemble. Une limitation quelconque à ce sujet ferait tort au prin-
cipe de l'indépendance judiciaire.

En outre, le fait que la Cour ait communiqué la présentation de
l'avis consultatif à tous les Etats Membres, conformément à l’article
66 du Statut, implique, à mon avis, l'obligation de la part de la Cour
d'examiner les vues des Etats qui ont exprimé des objections aux
résolutions dont la requête fait référence. Le « dossier » remis à la
Cour par le Secrétariat général des Nations Unies contient à cet
égard une documentation abondante. Les débats de la Cinquième
Commission et de l’Assemblée générale, ainsi que le rapport du

141
289 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

Groupe de Travail des Quinze pour l’examen des procédures adminis-
tratives et budgétaires — du 10 novembre 1961 — (Doc. 57 du dos-
sier, première partie), montrent les divergences très sérieuses qui
se sont produites au sujet de divers points d'interprétation de la
Charte liés aux affaires du Moyen-Orient et du Congo et leurs
dépenses. L'étude du problème en cause ne serait qu’incomplète et
la réponse de la Cour risquerait d’être stérile ou sans utilité majeure
si l’on ne prend pas en considération ces aspects de la réalité
institutionnelle, et si l’on omet d'essayer l’éclaircissement des
doutes et des discordances qui ont précisément donné motif à la
demande d’avis.

Le cas, tel que je l’entends, peut être énoncé en ces termes: étant
donné que la Charte est la norme légale à laquelle les actes de
l'Organisation des Nations Unies doivent se soumettre, la consé-
quence découle de ce que l'étude de la légalité (conformité à la
Charte) des résolutions citées à la requête constitue un élément in-
dispensable pour estimer si les dépenses que l’on y mentionne sont,
ou non, des « dépenses de l'Organisation ». Dans la réponse de la
Cour on essayera de s’en tenir aux termes stricts et limités dans
lesquels la demande d’avis a été libellée; mais cela n'empêche pas
que dans la partie considérative de l’avis la question de la légalité
soit discutée comme prémisse nécessaire. On ne peut jamais supposer
que l’Assemblée générale ait voulu restreindre la liberté de critère
de la Cour en écartant absolument de sa considération interne la
question de la légalité. A mon avis, l'intention de l’Assemblée
générale a bien été saisie par le représentant du Gouvernement des
États-Unis quand il a dit dans son exposé oral devant le Cour:

. L'Assemblée n’a pas entendu soumettre à la Cour une question
à a laquelle elle ne pourra répondre ou la placer dans des conditions
qui l'empêcheraient de répondre. Il s'ensuit que si la Cour devait
avoir une opinion différente de celle avancée par les Gouvernements
des Etats-Unis, du Royaume-Uni, d'Australie, d'Irlande et d'autres
pays, à savoir que la question peut se limiter de manière à éviter
le problème de la validité des résolutions sousjacentes, il lui est
loisible d'examiner ces questions plus larges. » (C: R. 62/32, p. 34,
texte français, lignes 2 à 4, 24 et ss.)

Ma conclusion est donc que la Cour peut et doit répondre à la
demande d’avis consultatif posée par l’Assemblée générale.

*
* *

3. J'ai dit qu’un examen préalable de la légalité des résolutions
respectives me paraît tout à fait indispensable pour savoir si les
dépenses énoncées dans la requête sont, ou non, des « dépenses de
l'Organisation ».

Parmi les résolutions figurant à à la requête, il faut mentionner que
certaines d’entre elles visent exclusivement les aspects politiques
des deux problèmes du Moyen-Orient et du Congo en exposant les

142
290 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

événements, afin de justifier l’action armée des Nations Unies. Ce
sont des résolutions de base. Il y en a d’autres qui, en se fondant sur
les résolutions de base, autorisent l’engagement des ressources de
l'Organisation et statuent sur la forme de financement des
dépenses entraînées par l’action entreprise. Ce sont des résolutions
dérivées ou subsidiaires. Les objections soulevées par divers Etats
comprennent plusieurs des résolutions des deux groupes.

La question de la légalité ou conformité à la Charte des résolutions
examinées vise les deux aspects de la légalité formelle (régularité de
la forme, quorum, votes, etc.) et la légalité intrinsèque ou de fond.
La concurrence des deux éléments détermine la validité de la ré-
solution.

*
* *

Quant à la légalité formelle, les objections soulevées par certains
Etats visent surtout les résolutions du Conseil de Sécurité dans les
deux affaires du Moyen-Orient et du Congo. Il faut donc examiner
séparément les deux séries de résolutions.

En ce qui concerne l'affaire du Moyen-Orient, l'intervention des
Nations Unies en territoire égyptien a été ordonnée à la fin d'octobre
1956, à la suite d’un appel du Gouvernement d'Égypte.

Le Conseil de Sécurité n’ayant pu au cours de trois séances con-
sécutives (n° 748 à 750) obtenir l’unanimité des Membres perma-
nents pour prendre position à l’égard de l'invasion de l'Égypte, a
décidé (résolution du 31 octobre 1956) de convoquer l’Assemblée
générale en séance extraordinaire d'urgence — conformément à la
résolution n° 377 A (V) de 1950 — « afin de faire les recommandations
nécessaires ». Cet accord a été pris par 7 votes (États-Unis, Union
soviétique et Chine inclus} contre 2 (France et Royaume-Uni) et 2
abstentions (Australie et Belgique).

Conformément au paragraphe 3, article 27, de.la Charte, le
Membre permanent qui fait partie d’un différend susceptible de
perturber la paix selon le chapitre VI, s’abstient de voter. À fortiori,
l’abstention doit avoir lieu si un Membre permanent fait déjà partie
d’un conflit existant qui entraîne une rupture de la paix (chapitre
VII). Dans ce cas, il était interdit à la France et au Royaume-Uni
de prendre part au vote du Conseil: ils devaient donc s’en abstenir.
L’abstention obligatoire est, bien entendu, la négation du droit de
veto. Dans ce cas, l’unanimité des Membres permanents se compte
seulement parmi les Membres habilités ou non empéchés ; les décisions
étant valides si elles ont été prises par la majorité légale des votes y
compris celles de tous les Membres permanents non empéchés. Donc,
la résolution du 31 octobre a été adoptée d’une façon régulière dans
son aspect formel.

143
201 AVIS DU 20 VII 62 (OP, DISS. DE M. BUSTAMANTE)

L'Assemblée générale s’est saisie de l'affaire sur la base de cette
résolution du Conseil et a dicté, à son tour, les résolutions n° 997
à 1001 et 1121 qui s’inspirent du but du rétablissement de la paix.
Ces résolutions ayant été prises par plus des deux tiers des votes
(art. 18, par. 2), leur légalité formelle est hors de doute,

*
* *

Les opérations au Congo ont commencé au mois de juillet 1960.
Le Gouvernement de la nouvelle République dénonça l’entrée des
troupes belges sur le territoire congolais, en faisant appel à l’aide
militaire des Nations Unies pour obtenir l'évacuation et aussi —
selon les renseignements fournis par le Secrétaire général — pour
se faire prêter assistance afin de rétablir l’ordre public troublé par
des mutineries. Le Conseil de Sécurité a accueilli cette demande et
a adopté les résolutions des 14 juillet, 22 juillet, 9 août et 17 sep-
tembre 1960, 21 février et 24 novembre 1961, dans lesquelles des
mesures diverses sont dictées, selon le cours des événements, pour
faire face à la situation internationale et interne du pays.

Quant aux conditions formelles d'après lesquelles les résolutions
du Conseil de Sécurité ont été prises, il faut dire que la résolution
du 17 septembre 1960 qui a été votée contre par un Membre per-
manent (Union soviétique) visait la convocation d'une session
extraordinaire d’urgence de l’Assemblée générale. Néanmoins, à une
date postérieure, le 21 février 1961, le Conseil de Sécurité a réaffirmé
la résolution n° 1474 (ES-IV) du 19 septembre 1960, adoptée par
l’Assemblée générale dans la session extraordinaire convoquée par
le Conseil. La résolution du 17 septembre a donc été indirectement
confirmée.

La résolution du Conseil de Sécurité datée du 22 juillet 1960 a été
votée à l’unanimité. Quant aux autres résolutions, aucune d’entre
elles n’a obtenu des voix contre, mais seulement des abstentions. Il
est déjà bien connu qu’un amendement coutumier de la Charte est
intervenu dans la pratique du Conseil de Sécurité, en ce sens que
l’abstention d’un Membre permanent présent à la séance n’est pas
assimilée à l'exercice du droit de veto !. Certes, cette sorte d’amende-
ment peut juridiquement être reniée dans un cas d’espèce en invo-
quant le texte de la Charte (art. 27, par. 3), car aucun Membre
permanent ne s’est engagé à le pratiquer sans réserve; mais dans le
cas du Congo, parmi les Membres permanents qui se sont abstenus,
aucun n'a fait valoir son abstention comme veto, au contraire, à
deux reprises la France (17 septembre 1960) et l’Union soviétique
(21 février 1961) ont déclaré que leur attitude ne signifiait pas une
position contraire à la résolution. D'autre part, la Chine et le Roy-
aume-Uni, en trois occasions (résolutions des 22 juillet et 9 août 1960

} Georges Day, « Le Droit de veto dans l'Organisation des Nations Unies », Pedone,
Paris, 1952 ; Pierre F. Brugiére, « La règle de l'unanimité des Membres permanents
au Conseil de Sécurité — Droit de veto », Pedone, Paris, 1952.

144
292 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

et 21 février 1961) ont effacé, en votant favorablement, les traces de
leur abstention initiale du 14 juillet, bien que le Royaume-Uni ait
répété son abstention le 24 novembre 1961. L’Union soviétique a
voté favorablement quatre résolutions et s’est abstenue pour celle
du 21 février 1961, la considérant peu énergique, quoique utile
jusqu’à un certain point. Le seul pays qui ait maintenu sa ligne
abstentionniste est la France, sauf à la séance du 22 juillet 1960 où
elle vota pour.

L’impression de droit et de conscience que donne ce scrutin est
que les résolutions du Conseil de Sécurité dans l'affaire du Congo
ne sont pas dépourvues de légalité formelle et que les résolutions
de dates plus récentes ratifient, en fait, les. précédentes, en conti-
nuant le cours de l’action armée.

Quant aux résolutions « de base » de l’Assemblée générale, n° 1599
(XV), n° 1600 (XV) et 1607 (XV), toutes du 15 avril 1960, elles
visent l'exécution de celles du Conseil de Sécurité dans le cadre des
objectifs tracés par cet organe. C'est également le cas de la première
résolution n° 1474 (ES-IV) de l’Assemblée générale, dont j'ai déjà
parlé et qui fut ratifiée par le Conseil de Sécurité. Toutes ces réso-
lutions de l’Assemblée ont été approuvées par les deux tiers des
Membres présents et votants, conformément à l’article 18, para-
graphe 2, de la Charte. L'aspect formel a donc été observé.

*
* *

4. Les principales objections faites par divers Etats, en ce qui
concerne la légalité intrinsèque ou de fond, peuvent se résumer
comme suit:

a) La Charte a — dit-on — été violée parce que dans l’affaire du
Moyen-Orient ce n’est pas le Conseil de Sécurité mais l’Assemblée
générale qui a pris la décision d’entreprendre une action armée en
contrevenant aux articles 39 4 43 de la Charte.

J'ai déjà expliqué comment I’affaire d'Égypte a été renvoyée par
le Conseil de Sécurité à l’Assemblée générale. Le Conseil de Sécurité
peut-il faire cette délégation ou transfert de fonctions? Si l’on parle
en termes généraux, la réponse est évidemment négative parce que
cela détruirait les « sphères de compétence » que la Charte a établies
pour l’un et l’autre de ces organes. Mais dans le cas d’espèce, une
situation exceptionnelle et non prévue à la Charte s'était présentée
à cause de l’empéchement notoire de deux Membres permanents
du Conseil. Celui-ci a pensé, assurément, qu’il ne pouvait pas libre-
ment agir à l'égard ou contre les parties intéressées sans provoquer
au sein de l'organe une rupture dangereuse, en rendant inefficace son
intervention. Et, en présence de ce problème, ce que le Conseil a
fait, à mon avis, n’est pas de déléguer ses fonctions, mais il a dévolu
à l'Organisation le mandat que celle-ci lui avait conféré en vertu de
l’article 24 de la Charte. Le mandant réassume l'exercice de son

145
293 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

droit quand le mandataire renonce à son mandat ou est empêché
de l'exercer. Ainsi, l’Assemblée comme organisme représentatif
de tous les États Membres reprendrait l'exercice de la compétence
et de la responsabilité conférées par eux au Conseil de Sécurité
conformément audit article 24.

De cette façon, on peut dire que l'intervention de l’Assemblée
générale commença et se déroula en vertu d’un cas de force majeure,
à savoir l'impossibilité reconnue par le Conseil de Sécurité de faire
face à ses responsabilités vis-à-vis d’un conflit où deux Membres
permanents étaient parties. Si l’on considère que l'Organisation
était à ce moment devant le dilemme de permettre passivement
que l'occupation de l'Égypte fût consommée ou d’adopter
des mesures d'urgence pour préserver la paix et mettre fin aux
hostilités, il me semble que l'intervention active de l’Assemblée
peut être justifiée parce que l'Organisation était obligée d’accom-
plir les buts primordiaux de son existence conformément à l’article x
de la Charte.

Pour conclure, je crois que l'intervention des Nations Unies dans
le cas du Moyent-Orient dérive de résolutions intrinsèquement
valables au point de vue de la compétence de l’organe. Bien que le
Conseil de Sécurité n’ait pas pris part dans cette affaire, il y a eu
des raisons tout à fait exceptionnelles qui justifient l’intervention
de l’Assemblée générale. Celle-ci a donc été compétente pour agir.
Cette appréciation couvre la période du 31 octobre au 24 novembre
1956, date de la dernière résolution de base n° 1121 jointe au dossier.
A partir de cette date, la situation devra être examinée sous un
nouvel aspect. En effet: étant donné que le Royaume-Uni et la
France acceptèrent de renoncer à leur action armée contre l'Égypte
et de retirer leurs forces, l’empéchement d'intervenir comme Mem-
bres permanents du Conseil de Sécurité cessa pour eux, et par
conséquent, le Conseil fut habilité 4 nouveau comme organe compé-
tent pour décider du fonctionnement de la Force d’urgence et de
la continuation de l’action des Nations Unies visant l’affaire Israél-
palestinienne. Le Conseil de Sécurité n’est pas intervenu, que je
sache; peut-étre en vertu de la thése de la non-applicabilité de
l’article 43 de la Charte et de la compétence de l’Assemblée pour
agir au sujet des actions de caractére non coercitif. Mais cette
question sera traitée plus avant.

b) Une autre question trés proche de la précédente se référe aux
sphères de compétence du Conseil de Sécurité et de l’Assemblée
générale au point de vue de l’action pour le maintien de la paix.
C’est le Conseil de Sécurité —- dit-on — qui est le seul organe possé-
dant la faculté de prendre action (art. 24, 35 (par. 3), 39 à 43). lest
expressément interdit à l’Assemblée générale d’agir (art. 11, par. 2,
partie finale, et 35, par. 3). L'Assemblée n’a, à ce sujet, que les
pouvoirs de discussion et de recommandation (art. Io, II, par. 2, et
art. 14), ainsi que celui d'attirer l'attention du Conseil de Sécurité
sur des situations qui semblent être dangereuses (art. II, par. 3).

146
294 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

Néanmoins — affirme-t-on —, en ce qui concerne l’affaire du Moyen-
Orient, l’Assemblée a pris à sa charge l’autorisation de l’action mili-
taire et, en plus, a créé une Force spéciale d'urgence des Nations
Unies pour exécuter les opérations, sans que ce recours ait été prévu
expressément dans la Charte. Dans l'affaire du Congo, bien que ce
soit le Conseil de Sécurité qui ait décidé l’assistance militaire sous
le contrôle du Secrétaire général, c’est l'Assemblée générale qui a
pris en charge l'application de cette mesure concernant le soutien
et le financement de l'ONUC, celle-ci étant une force auxiliaire non
prévue à la Charte.

Ces observations demandent une interprétation du sens dans
lequel le mot «action » a été employé dans les dispositions de la
Charte.

I] faut mentionner que, dans d’autres domaines, l’Assemblée
générale peut exercer certaines actions bien spécifiées, par exemple
l'admission de nouveaux Membres (art. 4), la suspension et l’ex-
clusion d’un Membre (art. 5 et 6), ’exercice de fonctions concernant
le régime international de tutelle (art. 16) ou le Conseil économique
et social (art. 18, 86 et ss.) et les questions administratives et budge-
taires (art. 17).

Il reste à examiner s’il y a d’autres sortes d’actions que l’Assem-
blée pourrait prendre sans violation de la Charte dans le domaine
du maintien de la paix.

Dans l’article 11, paragraphe 2, la Charte n’a ajouté au mot
«action » aucun adjectif, aucune qualification qui signale le carac-
tère spécifique de l’action du Conseil de Sécurité. Quelle est alors la
nature de l’action dont la Charte charge le Conseil comme une chose
relevant de sa compétence exclusive, comme une chose qui est
interdite à l’Assemblée conformément aux article 11 (par. 2) et
35 (par. 3)?

Dès maintenant, on peut avancer que l’action attribuée au
Conseil n’est pas uniquement l’action militaire. Je m’appuie sur le
texte de l’article 35, paragraphe 3, qui fait référence (dans le chap.
VI de la Charte) au règlement pacifique des différends. Ici, il n’y a
encore actuellement aucun conflit, aucune situation de fait qui
appelle l'emploi de la force armée: on a affaire seulement à des cas
de controverses qui dans un futur, peut-être lointain, pourraient
aboutir à une menace contre la paix. Néanmoins, dans ces cas, c’est
le Conseil et non pas l’Assemblée (art. 35, par. 3) qui doit exercer
son action, pas certainement militaire, mais de bons offices, de
médiation, d'invitation à l'arbitrage ou à la soumission de la justice
internationale, etc., tout cela renforcé par une certaine compulsion
morale (art. 33 et ss.). |

Si l’action militaire n’est pas la seule que le Conseil détienne, quel
est en définitive, et comment se caractérise le type d’action que
la Charte lui a conféré? On peut essayer d'élaborer une conception
théorique qui permettrait, peut-être, à l’Assemblée générale de

147
295 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

s’avancer dans la voie de l’action. La solution pourrait être trouvée
dans les articles x (par. 1), 2 (par. 2, 3, 4, 5), 5, 6, 24 (par. I et 2), 33,
36 (par. 3), 37, 39 à 44 et 48 de la Charte. Toutes ces dispositions
impliquent de la part des Etats Membres certaines renonciations
partielles et conventionnelles à l'exercice de leur propre souveraineté
— bien reconnue d’ailleurs par l’article 2 (par. 1 et 7) — au bénéfice
de la cause de la coopération et de la paix internationales. En outre,
quelques-uns de ces articles impliquent de la part des États Mem-
bres la reconnaissance a priori du droit de l'Organisation à exercer
sur eux son autorité comminatoire pour les obliger à accomplir les
obligations de la Charte. Cette autorité va de la pression morale
(art. 33, par. 2; 36, par. 1; 37, par. 2) en passant par la pression
économique et diplomatique (art. 41) jusqu’à l'intervention armée
préventive (art. 42) et l’emploi de la force (art. 43). Tout cela ren-
ferme l'action coercitive sous ses deux aspects de prévention ou
remarque impérative et de punition. Telle est la fonction de graves
responsabilités dont la Charte a voulu charger le Conseil de Sécurité
où les cinq grandes Puissances du monde siègent en permanence.
Uniquement dans les cas des articles 5 et 6 (punition institution-
nelle) le principe s’adoucit et l’Assemblée participe, à côté du Con-
seil, à la fonction punitive.

En essayant d'établir la différence entre ce pouvoir d’action du
Conseil de Sécurité et les pouvoirs de l’Assemblée générale, je dirai
que ces derniers sont de nature à respecter toujours et dans toutes
les circonstances les limites de la souveraineté des États: et c’est
pour cela que les accords de }’Assemblée ne se traduisent que par des
discussions, pétitions, recommandations et même par des actions
d’une portée restreinte. Mais quand une crise de la paix se produit,
la communauté internationale tombe dans une situation anermale;
et alors, en vertu du règlement conventionnel de la Charte, les inté-
rêts souverains des États particuliers se placent au-dessous de
l'intérêt plus fondamental de la communauté et les pouvoirs du
Conseil de Sécurité font appel à la compulsion et même à la force
pour rétablir l’ordre.

Cette interprétation du sens de l’action que la Charte mentionne
comme l’un des attributs du Conseil de Sécurité simplifie la solution
des problèmes relatifs au maintien de la paix. L'action du Conseil
présuppose l'existence d’un État infracteur: alors une décision
d'autorité ou comminatotre de la part du Conseil intervient. Dans
les cas graves s’ajoute le manque d’obéissance de l’infracteur et,
par cofiséquent, une action coercitive intervient contre lui, y compris
l'emploi de la force. A ce moment, on néglige le consentement de
LÉtat responsable et le Conseil peut agir contre la volonté dudit

tat.

Si cette interprétation trouve une chance d'acceptation, il serait
plus facile de comprendre l'attitude de l’Assemblée générale au

148
296 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

Moyen-Orient, exprimée et expliquée dans les rapports du Secré-
taire général !. Certes, si une assistance militaire avait été demandée
par le Gouvernement d'Égypte, si la France et le Royaume-Uni
avaient consenti à abandonner leur attitude de force et si Israël
paralysait son invasion, l'action entreprise par les Nations Unies
n'entraînerait pas — affirme-t-on — une vraie belligérance contre
un État dans le sens de l’article 43 de la Charte, mais serait devenue
— par un accord mutuel — une action non coercitive de sécurité
et de contrôle prise en conformité de l’article 14, aux fins de surveiller
la retraite de troupes et le rétablissement de la ligne de l’armistice.
C’est de cette façon que l'envoi de la Force d'urgence a été justifié.

Toutefois, cette distinction entre l’action coercitive et l’action
armée non coercitive mais simplement policière ou de sécurité est,
peut-être, trop subtile pour attriuber la seconde de ces actions à
l’Assemblée générale. Il faudrait peut-être pour cela une addition
expresse, ou un amendement de la Charte, fait par l'Organe compé-
tent des Nations Unies. Après tout, ceci a trait à une action de
mobilisation militaire sur un territoire étranger, toujours susceptible
de complications qui en fait se sont produites quelques fois. C’est
seulement la considération de cette circonstance exceptionnelle de
l'empêchement du Conseil de Sécurité dans le cas particulier de
l'Égypte qui rend l'affaire plus claire et atténue les doutes dont
j'ai fait mention. On a invoqué, à cet égard, le précédent d’autres
interventions analogues de lAssemblée générale, qui auraient
constitué une répétition des cas analogues réaffirmant la portée
des facultés de l’Assemblée pour le maintien de la paix. Parmi ces
interventions, on a cité la création du Comité spécial pour les
Balkans (octobre 1947), celle de la Commission pour l'unification
de la Corée (octobre 1950) et celle du groupe d'observation des
Nations Unies au Liban (juin 1958). C’est à l'Organisation d’appré-
cier la pertinence et la valeur de ces précédents.

Dans le cas du Congo, l’action militaire a été ordonnée par le
Conseil de Sécurité et non pas par l’Assemblée générale. Donc le
problème ne se pose pas sur la validité des résolutions visant l’ini-
tiation de l’action. Il se pose peut-être en ce qui concerne sa conti-
nuation dans des circonstances nouvelles et complexes. La présence
de l'ONUC au Congo s’étant prolongée, les résolutions financières
de l’Assemblée générale se sont succédé indéfiniment et ont provo-
qué des contradictions de la part de quelques États.

Comme conclusion, on peut affirmer que dans les cas du Moyen-
Orient et du Congo une définition d'autorité compétente des Nations
Unies est indispensable au sujet de la nature de l’action qu’accom-

1 Doc. A/3267, 3 novembre 1956, p. 3; Doc. A/3287, 4 novembre, p. 11; Doc.
A/3289, 4 novembre, p. 15; tous ces documents étant compris dans le cahier d’an-
nexes de la première session extraordinaire d’urgence, 749™€ et 750™€ séances
du Conseil de Sécurité, en date du 30 octobre 1956 —— Dossier du Secrétariat des
Nations Unies, Doc. n° 132.

149
297 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

plissent l'UNEF et l'ONUC (coercitive ou de simple police de sé-
curité); et au sujet de la portée des obligations des États Membres
à l'égard de ces sortes d’expéditions armées — non prévues à la
Charte — qui ne sont pas imposées par le Conseil de Sécurité con-
formément à l’article 43 de ta Charte, mais qui émanent de décisions
du Conseil de Sécurité ou de recommandations de celui-ci et de
l’Assemblée générale pour exercer, avec le consentement des États
intéressés, une simple activité de contrôle policier non coercitif.

c) La Charte — affirme-t-on — a été violée parce que l'Organisa-
tion s’est immiscée dans les affaires internes de la République du
Congo en dépit de la prescription de l’article 2, paragraphes r et 7.
En effet, ajoute-t-on, l’un des buts de l’action armée autorisée par le
Conseil de Sécurité (résolutions des 14 et 22 juillet, 8 août 1960,
21 février et 24 novembre 1961) était de fournir au Gouvernement
congolais l'assistance militaire dont il avait besoin pour rétablir
l’ordre public interne et, postérieurement, celui d’étoufier le mouve-
ment sécessionniste de la province du Katanga; mais ces deux
objectifs — dit-on — relèvent clairement de la compétence exclu-
sive du Gouvernement local et du peuple congolais.

Le critère soutenu par le Conseil de Sécurité établit une liaison
étroite entre le maintien de l’ordre public intérieur et le maintien
de la paix et de la sécurité internationales, étant donné la présence
de troupes belges et l'influence des intérêts complexes dont le pays
était le théâtre. On ajoute que le Congo étant une république nou-
velle, récemment incorporée aux Nations Unies, elle doit recevoir
de l'Organisation toute l’aide qu’elle a demandée pour atteindre sa
formation normale comme Etat (art. 1, par. 3, de la Charte).
Finalement, il est dit que la constitution politique du nouvel État
est fondée sur le principe de l’unité confédérée des diverses provin-
ces, le Katanga étant l’une d'elles; et que, n'ayant pas terminé le
« processus » constitutionnel ni l’organisation des pouvoirs natio-
naux avec le concours des représentants de toutes les provinces,
un mouvement quelconque contre la loi fondamentale est préma-
turé et mérite la condamnation de la communauté internationale.

Cette interprétation élargie des nouvelles fonctions tutélaires
des Nations Unies à l’égard des nouveaux États contient évidem-
ment une thèse de noble signification humanitaire et civique, mais
la portée de cette thèse devra préalablement être conjuguée par
l'Organisation avec le principe qu’énonce l’article 2, paragraphes I
et 7, de la Charte et également avec les possibilités financières des
États Membres. C'est la question à résoudre.

Quant au principe de la non-intervention dans des affaires qui
relèvent de la compétence nationale, il est indéniable que l’Organi-
sation n’a pas commis en fait d'infraction dans le cas du Congo,
étant donné que c’est le Gouvernement dudit Etat qui, desa propre
initiative, demanda l'assistance des Nations Unies. Mais le cas

150
298 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

est moins simple quant à l'aspect du financement. Ces nouvelles
obligations pécuniaires des Etats Membres n’étaient pas prévues
à la Charte. Donc, l’existence d’une obligation conventionnelle de
paiement reste douteuse. On peut dire que l'attitude d’aide au
Congo pour régler ses affaires intérieures a été prise dans l'esprit
des articles 1 (par. 3) et 55 (par. b et c) de la Charte; mais dans
le domaine de la coopération internationale les dépenses sont cou-
vertes au moyen de contributions volontaires et ne se répartissent
pas obligatoirement sur tous les États. En tout cas, quelque déci-
sion interprétative générale de l'Organisation manque à ce sujet.

d) Les États qui ont fait des objections aux dépenses examinées
affirment que la Charte a été violée parce que les actions armées du
Moyen-Orient et du Congo n’ont pas été confiées pour leur exécu-
tion à la responsabilité militaire et financière d’un État ou d’un
groupe d’Etats, moyennant des «accords spéciaux » signés avec
eux par le Conseil de Sécurité (art. 43}, mais que, lesdites actions
ayant été prises directement en main par l’Assemblée générale,
elles ont été placées sous la responsabilité de l'Organisation et
livrées à une Force spéciale des Nations Unies dont l’existence n’est
pas prévue dans la Charte.

Pour bien apprécier cette objection, il faut examiner deux ques-
tions: l’une de droit et l’autre de fait.

La question de droit consiste à savoir si la formulation des
«accords spéciaux » est tellement substantielle selon l'esprit de la
Charte que, faute de cette condition, l’action ordonnée ne devrait
pas être entreprise. Je penche pour la négative. Le cas peut se
présenter dans la pratique que l’État ou le groupe d’Etats appelés à
prêter une assistance armée ne puissent pas le faire tout de suite ou
s’excusent d’en accepter la responsabilité. Dans la théorie de la
Charte — il faut le noter — une telle excuse des États n’est pas
prévue. Mais, en tout cas, cela suffirait pour que la décision des
Nations Unies de maintenir ou rétablir la paix soit vouée a un
échec. Dans cette hypothèse, le Conseil de Sécurité devra combler
le vide au moyen d’un recours direct. Le principe de « l'efficacité
institutionnelle » que la Cour a appliqué à certaines occasions
(Recueil, avis consultatif du 11 avril 1949) signale que l’Organisa-
tion peut, dans une telle circonstance, chercher dans l’esprit de la
Charte le moyen effectif d'arriver à la réalisation de ses buts (art. 1).
On ne voit pas quel moyen pourrait avoir en main l'Organisation
autre que celui de la formation d’une Force propre aux opérations.

Il reste encore un point à élucider: les États appelés à intervenir
dans les «accords spéciaux » dont parle l’article 43 sont-ils seule-
ment les États Membres du Conseil de Sécurité ou seulement ses
Membres permanents, ou l’un quelconque des autres États Membres
de l'Organisation? Certes, l'opinion favorable aux deux premières
thèses a été énoncée et cherche appui dans le fait que les Membres
du Conseil sont les responsables devant le monde entier des décisions
sur la paix et la guerre; et que les Membres permanents représentent

151
299 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

la gravitation plus puissante au sein de la communauté internatio-
nale du point de vue du pouvoir et des finances. Mais le texte des
articles 43 et 45, en accord avec l’article 2 (par. 2) et les articles 17,
24 (par. I) et 25 de la Charte permet, à mon avis, de reconnaître
l'obligation à fous les Etats de faire honneur, le cas échéant, à
l'appel du Conseil de Sécurité pour prendre part aux «accords
spéciaux ». C’est une autre question où une décision des Nations
Unies est attendue par les États objecteurs.

Quant à la question de fait, il me semble qu’une erreur aurait
été commise lorsque l’on affirme au sujet des affaires du Moyen-
Orient et du Congo que des «accords spéciaux » ne sont pas inter-
venus. Plusieurs Etats ont répondu favorablement à la demande
du Secrétaire général pour fournir des troupes à l'expédition des
Nations Unies en Égypte !; et, en fait, plusieurs de ces pays ont
envoyé leurs troupes et, vraisemblablement, ont signé des accords
partiels en stipulant les conditions de leur aide. Une pareille chose
est arrivée dans l'affaire du Congo, où le Secrétaire général s’est
mis d'accord avec plusieurs États africains pour la fourniture de
troupes. On ne peut alors dire que la règle sur les «accords spé-
ciaux » ait été violée. Ce qu’il y a de particulier à ce sujet, c’est
qu’on n’a pas confié totalement à un seul Etat ou à un groupe d’Etats
la réalisation de l’action armée comme l’article 43 l’a prévu, mais
que c’est l'Organisation des Nations Unies qui a contribué elle-
même à une bonne part des dépenses et qui a créé une Force
d'urgence indépendante mais intégrée d’effectifs nationaux de
plusieurs États et fournie par eux en armements, équipes, moyens
de transport, etc., selon des accords spéciaux. Évidemment, cette
modalité de Force des Nations Unies n’est pas mentionnée à l’ar-
ticle 43 et son origine doit être recherchée dans la conception
fermement soutenue au sein de l’Assemblée et du Secrétariat géné-
ral selon laquelle les cas du Moyen-Orient et du Congo n'étaient
pas des cas relevant du chapitre VIT de la Charte (menace et rup-
ture de la paix et agression contre la paix), mais des actions de
sécurité et de contrôle volontairement acceptées par les parties
intéressées, sans caractère coercitif. Comme un élément de ces ac-
tions, la création de la Force d’urgence serait comprise — de l'avis
de l’Assemblée et du Secrétariat — dans la faculté de l’Assemblée
générale pour créer des organes secondaires (art. 14 et 22). Sous
ce concept il n'y aurait aucune obligation — a-t-on déclaré —
de s’en tenir à la disposition de l’article 43 sur les « accords spé-
c1laux ».

Les réserves que j'ai exprimées à propos de la portée du pouvoir
d'action de l’Assemblée générale sont également pertinentes ici.

1 D. O., annexes de la onzième session de l'Assemblée générale, suite du point 5
de la première session extraordinaire d'urgence (1€T au 10 novembre 1956), New
York, 1956-1957 — n° 153 du « dossier » envoyé à la Cour par le Secrétariat des
Nations Unies.

152
300 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

Et je dois faire aussi des réserves à l’égard du fait qu’une Force
militaire puisse être qualifiée d’« organe subsidiaire » des Nations
Unies, parce que les organes institutionnels supposent une certaine
capacité discrétionnaire de raisonnement pour remplir consciem-
ment la fonction qui leur est assignée, et une Force militaire manque
de toutes facultés délibérantes et constitue tout simplement un
instrument exécutif discipliné des ordres supérieurs. L’ Assemblée
aurait, certes, la possibilité de créer cet instrument d'action — en
s’efforgant de surmonter ses objections bureaucratiques —; mais
il faudrait que le problème fondamental soit préalablement résolu
en sa faveur, c'est-à-dire si l’on reconnaît que, mis à part l’article 43,
il y a certaines catégories d'actions militaires ou paramilitaires non
belligérantes qu’elle pourrait aborder, indépendamment du Con-
seil de Sécurité et en marge des « accords spéciaux ». Je crois qu'un
amendement coutumier de la Charte à ce sujet n’est pas encore
intervenu parce que, dès le premier instant, il a soulevé des objec-
tions de la part de plusieurs Etats Membres qui rejetèrent l’inno-
vation. Cette position réticente se lie étroitement avec une autre
objection de caractère financier que je vais considérer tout de suite.

e) L’objection examinée dans le paragraphe précédent vise
l’aspect politique de l’absence d’« accords spéciaux » et de leur subs-
titution par la Force d'urgence des Nations Unies dans les affaires
du Moyen-Orient et du Congo. Mais l’objection a une portée plus
vaste et vise simultanément l’aspect financier des actions entre-
prises pour le maintien de la paix. De l'avis de certains États, les
dépenses de cette sorte d’actions ‘armées doivent être supportées
exclusivement par l'État ou le groupe d’Etats désignés comme
exécuteurs de l’action selon les «accords spéciaux » préalablement
souscrits en conformité de l’article 43; mais non pas par tous les
États Membres comme la pratique de l’Assemblée générale veut
l’établir. Quelques Etats vont plus loin en arrivant à la conclusion
que selon l'esprit de la Charte seuls les Membres du Conseil de
Sécurité et particulièrement ses Membres permanents devraient
être appelés à souscrire et à financer les «accords spéciaux » pour
effectuer les opérations armées de l'Organisation compte tenu:
a) de la responsabilité principale que la Charte attribue aux
Membres du Conseil pour le maintien de la paix (art. 24);

b) de leur intervention décisive aux décisions se référant à l’action
armée de l'Organisation (art. 24, 25, 39 à 43);

c) de la grande partie d'autorité que la Charte reconnaît aux
Membres permanents dans la direction politique de l’Organisa-
tion (art. 27, par. 3).

D'autres critères additionnels ont été énoncés, à savoir:

d) la considération de la responsabilité spéciale des États qui ont
un intérêt direct à la pacification du territoire affecté par un
conflit ;

153
301 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

¢) la responsabilité civile de l'État ou des États qui ont troublé la
paix.

C’est pour cela qu’au cours des débats, au sein des divers organes
des Nations Unies on a discuté largement sur la question de savoir
si les dépenses causées par l’application des résolutions autorisant
des actions armées sont comprises ou non dans les « dépenses de
l'Organisation » conçues au sens du paragraphe 2, article 17.
Plusieurs Etats Membres donnent une réponse négative en soutenant
que les dépenses de l’action armée sont soumises à un règlement
spécial différent de l'ordinaire prévu par ledit paragraphe 2. Cette
thèse conduit à analyser si, selon l'intention de l'article 43, les
«accords spéciaux » supposent que le poids financier de chaque
intervention armée tombera toujours et d’une façon totale et exclu-
sive sur l’État ou le groupe d’Etats dont l’aide a été demandée: ou
si les dépenses peuvent être partagées entre lesdits États individuels
et l'Organisation en tant que telle, ou assumées par elle seule. Étant
donné le manque de règle expresse — car la Charte n’est pas explicite
à ce sujet — je pense que l’examen du contexte général de l’article 43
conduit à pencher en faveur de la deuxième interprétation. En effet,
dans le paragraphe 2 de cet article, on a prévu que les « accords »
détermineront non seulement le numéro et la catégorie des forces,
etc., mais aussi «la nature de l’aide qui devra être apportée », c’est-
à-dire — à mon avis —- si cette aide sera gratuite ou rémunérée, ou
mixte, et dans quelle proportion. Et si l’aide doit être payée totale-
ment ou partiellement par l'Organisation, le montant que celle-ci
assume constituera en principe une « dépense de l'Organisation »
aux termes du paragraphe 2 de l’article 17 de la Charte. On doit
prévoir également le cas où l’État ou les États appelés à exécuter
l’action armée ne peuvent le faire, ni souscrire des «accords spé-
ciaux », l'Organisation assumant alors elle-même l'exécution de
l’action. De plus, le texte de l’article 43, paragraphe 1, ainsi que
les articles 2, paragraphe 4, 45 et 48, font retomber, en principe, sur
tous les États Membres la responsabilité du maintien de la paix et,
par conséquent, la responsabilité des dépenses.

Un aspect particulier. mais important des objections soulevées
contre l'inclusion dans le paragraphe 2, article 17 des dépenses pour
le maintien de la paix, est celui du montant — chaque jour plus
grand — desdites dépenses, compte tenu de l’ampleur considérable
par les interventions armées des Nations Unies pour préserver ou
rétablir la paix. Cette observation renferme non pas seulement les
opérations coercitives comprises dans l’article 43 de la Charte, mais
une action armée quelconque qui donne lieu à des dépenses suppcor-
tées par l'Organisation. C’est précisément le cas des interventions
armées appelées non coercitives mais de police, comme celles des
Forces des Nations Unies (UNEF et ONUC) dont une proportion
importante des dépenses est retombée sur l'Organisation.

154
302 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

Quelques Etats Membres ont fait état à ce sujet de l'impossibilité
de faire honneur dans leurs budgets nationaux aux obligations
d'ordre international pour la défense de la paix, parce que son volume
dépasse la capacité économique et les ressources fiscales de leur pays.
L’argument prend toute sa force à l'égard des pays sous-développés,
dont le devoir primordial est de prêter attention aux besoins fon-
damentaux de leur propre population. On allègue que l’accroisse-
ment constant des opérations militaires de l’espèce dès la promulga-
tion de la Charte jusqu’a présent constitue un élément nouveau qui
a créé des conditions aussi nouvelles, lesquelles doivent être retenues
en droit pour sauvegarder l'équité et les intérêts des Parties contrac-
tantes. La France a même allégué que si l’on prétend faire prévaloir
les décisions financières de l’Assemblée générale sur la volonté du
pouvoir parlementaire de chaque État, cela équivaudrait à admettre
au sein des Nations Unies l'existence d’un pouvoir supranational
qui est en contradiction avec la Charte (art. 2, par. 1 et 7). Certes,
ces allégations méritent un examen très approfondi. Ce n’est pas
seulement un problème de quantité, car on ne peut pas sous-estimer
ce vrai conflit de pouvoirs et d'obligations opposant deux sujets de
droit public.

Il me semble indéniable qu'au moment de la signature de la
Charte aucun des États Membres n’a pu prévoir que les obligations
qu’il se reconnaissait devant l'Organisation pourraient un jour être
en contradiction avec ses obligations de droit interne vis-à-vis de sa
communauté nationale. On n’a nullement prévu que l'accroissement
des dépenses des Nations Unies pourrait se faire au détriment de la
solvabilité du budget national. Mais ce phénomène apparu posté-
rieurement à la mise en vigueur de la Charte, il est évident qu’un
tel élément nouveau demande une considération toute particulière
de la part de l'organe compétent de l'Organisation. La répartition
des quotes-parts selon le système des barèmes budgétaires a fait
l’objet de critiques réitérées. Il faudrait donc arriver à un compromis
plus explicite et formel entre les nécessités budgétaires des Nations
Unies et le problème constitutionnel des États réclamants, afin
d’incorporer dans la convention de la Charte un réglement addition-
nel de la nouvelle situation. Entre-temps, le cas n’étant pas prévu ni
soumis à aucun accord exprès préétabli, on ne voit pas clairement
en vertu de quel principe de droit lobligation de couvrir ce genre
de dépenses ultra pacte pourrait être invoquée. Le fait de déclarer
dans ces circonstances que cette sorte de dépenses sont des dépenses
del’ Organisation, sans attendre un réglement spécial, serait à mon
avis d’une gravité extrême : cela équivaudrait à placer certains États
devant le choix de manquer à leurs devoirs auprès de l'Organisation
ou de porter préjudice à leur droit interne.

L’ Assemblée générale a perçu toute l'importance de ce problème
ainsi que de ses difficultés et elle a commencé — je crois — à y faire

155
303 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

face. Elle a inclus dans la partie considérative de ses plus récentes
résolutions financières quelques-uns des nouveaux critères qui ont
été suggérés à propos du différent degré de responsabilité de certains
des États Membres quant au financement des dépenses encourues
lors des opérations pour le maintien de la paix. Mais l'adoption d’une
méthode spéciale accordée auxdits critères n’a pas encore abouti
d’une manière satisfaisante bien que la résolution 1619 (XV) du 21
avril 1961 annonçât une solution intermédiaire, à savoir: l’établisse-
ment d’un nouveau barème des quotes-parts pour faire face aux
dépenses extraordinaires résultant de ces opérations.

f) On a reproché au Secrétaire général d’avoir violé la Charte lors
des conflits du Moyen-Orient et du Congo, en s’acquittant de fonc-
tions et de responsabilités qui appartiennent au Conseil de Sécurité
ou à l’Assemblée générale. Mais on doit, à cet égard, prendre en
considération non pas seulement les articles 22 et 29 de la Charte
qui permettent auxdits organes de signaler des organes subsidiaires
d'exécution, mais aussi l’article 98 selon lequel le Secrétaire général,
en plus de ses fonctions propres, remplit «toutes autres fonctions
dont il est chargé par l’Assemblée générale, le Conseil de Sécurité,
le Conseil économique et social et le Conseil de Tutelle ». L’ Assemblée
générale, dans ses résolutions de 1956, et le Conseil de Sécurité, dans
les siennes de 1960 et 1961, ont chargé expressément le Secrétaire
général de la mise en œuvre de leurs dispositions à l’égard des actions
armées dans les deux pays. Dans le cas de ces mandats, le Secrétaire
général a agi au nom et pour le compte des ses mandants. Il n’y a
donc pas d’usurpation de fonctions, à moins que la démonstration
ne soit faite que le Secrétaire général ait outrepassé ses droits dans
l'exercice de son mandat.

5. De l'examen qui précède il s'ensuit qu'en principe, c'est-à-dire
dans une interprétation théorique de la Charte et sans envisager
aucun cas déterminé, on peut affirmer que les dépenses encourues en
actions armées légalement mises en œuvre pour le maintien de la
paix sont des dépenses de l’Organisation au sens du paragraphe 2,
article 17. Mais il résulte également, selon l’avis de certains États
Membres, que dans les conflits du Moyen-Orient et du Congo des
circonstances spéciales de fait sont intervenues, en vertu desquelles
des résolutions ont été prises par des organes des Nations Unies qui
entraînent des infractions à la Charte. Dans ces conditions — disent-
ils — on ne peut pas faire valoir contre ces États Membres des
obligations dérivées de résolutions qui ne sont pas légales.

Voici le point où une définition est nécessaire. Et ce ne sont pas
les juges qui peuvent aider à la chercher parce que la requête de
Vavis consultatif ne comprend pas la question de la légalité ou
validité des résolutions qu’elle mentionne. Je me bornerai donc à
faire certaines réflexions au sujet de cette impasse afin d'expliquer
mes vues quant à la réponse à donner à la requête.

156
304 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

L'Organisation des Nations Unies est une association d’Etats où
les droits et les obligations des Membres sont inscrits par voie con-
ventionnelle dans sa charte constitutive. C’est la Charte qui régle
les relations entre les associés, soit réciproquement, soit à l'égard de
l'Organisation elle-même. C’est seulement en raison de la soumission
aux buts et aux garanties fixés par la Charte que les États Membres
ont limité partiellement la portée de ses pouvoirs souverains (art. 2).
Il va sans dire par conséquent que la vraie raison de l’obéissance
des Etats Membres aux autorités de l'Organisation est la conformité
des mandats de ses organes compétents au texte de la Charte. Ce
principe de la correspondance conditionnée entre le devoir d’accep-
ter les décisions institutionnelles et la conformité de ces décisions à
la Charte a été consacré par l’article 25, lequel, bien que se référant
explicitement au Conseil de Sécurité, établit à mon avis une norme
basique fondamentale de caractère général applicable à tout le
régime de la Charte. L'article 2, paragraphe 2, confirme cette inter-
prétation.

Il existe donc la présomption légale que chacun des organes de
l'institution ait soin de se conformer dans ses actes aux prescriptions
de la Charte; mais quand, de l'avis de l’un des États Membres, une
erreur d’ interprétation s’est produite ou même si une infraction à la
Charte a été faite, on est en droit de contester la résolution où le
défaut a été constaté afin qu’on puisse établir si elle s’est ou non
écartée de la Charte.

On ne saurait soutenir que les résolutions d’un organe quelconque
des Nations Unies ne sont pas susceptibles de revision: cela équi-
vaudrait à proclamer l’inutilité de la Charte ou sa subordination
absolue au critère — toujours faillible — des organes.

Mais évidemment le cas des Nations Unies est un cas spécial.
Étant donné sa qualité de plus haute institution internationale
comme association d’Etats souverains, sa plénitude d'autonomie
ne reconnaît aucune instance supérieure capable de reviser ses
actes. C’est elle-même qui a le pouvoir de les rectifier ou de les
confirmer. C’est probablement pour cela qu'aucun organe de con-
trôle de la légalité ou conformité à la Charte n’a été prévu dans son
texte, au sens d’une instance devant laquelle on pourrait soumettre
— à la manière d’une controverse judiciaire — la contestation
présentée par un Etat Membre contre une décision de l’Organisa-
tion. Mais cela n’exclut nullement la fonction de l'Organisation de
faire elle-même justice aux réclamations de ses associés. Et je
crois trouver une preuve que cela a été l'intention de la Charte
dans le texte de son article 96 où le conseil de la Cour internationale
de Justice est prévu en ce qui concerne les questions juridiques.
L'avis consultatif se substituant à l'instance judiciaire est le re-
cours volontaire qui, à titre simplement illustratif, précède la déci-
sion que l'Organisation est appelée à donner sur les réclamations
de droit des États Membres.

157
305 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

A propos des affaires du Moyen-Orient et du Congo, des obser-
vations ont été faites par quelques États sur diverses matières:
les uns affirmant la non-conformité à la Charte de certaines réso-
lutions de l’Assemblée générale ou du Conseil de Sécurité; les autres
signalant des erreurs possibles d'interprétation de la Charte qui
ont imposé à tous les États Membres des obligations dont la res-
ponsabilité ne devrait pas être commune; d’autres enfin, demandant
que l'Organisation établisse un règlement sur des sujets qui n’ont
pas été prévus dans la Charte. On signale également le caractère
non obligatoire des résolutions qui proviennent d’une simple re-
commandation et non pas d’un mandat impératif d’un organe
principal. Cette attitude de certains États relève d’un droit inhé- .
rent à tous les membres des associations possédant un statut
. auquel les actes institutionnels doivent se conformer. Ce principe de
la conformité au statut est — il faut le rappeler — la base de
l'obligation conventionnelle. Le fait qu’en présence de ce nombre
de réclamations l’Assemblée générale ait demandé l'opinion juri-
dique de la Cour est — à mon avis — la meilleure preuve que cet
organe des Nations Unies a l'intention de trancher en droit les
objections formulées par plusieurs de ses Membres et — peut-
être — d’aborder une revision ou adaptation de la Charte aux
nouvelles circonstances. Entre-temps, on ne saurait définir si,
à l'égard des États objecteurs, les dépenses encourues dans les
opérations d'Égypte et du Congo sont des dépenses légitimes et,
partant, des dépenses de l'Organisation.

On pourrait dire que les résolutions objectées ayant été prises
par la majorité des Membres que la Charte signale (art. 18, par. 2,
et art. 27, par. 3) sont juridiquement valables et même obligatoires
pour tous les Etats Membres, bien que certains d’entre eux aient
voté contre ou n’aient pas pris part au vote. Celui-ci est, en effet, le
principe général qui règle les accords de toute association pour
garantir l'unité et l'efficacité institutionnelles. Mais cela a trait
seulement à la légalité formelle ou externe et non pas à la validité
intrinsèque des résolutions. La non-conformité à la Charte est
une question de légalité intrinsèque qui peut être posée par les
États Membres bien que la légalité formelle soit incontestable.
L’objection à la légalité de fond vise l’exigibilité de l'obligation,
étant donné que l'existence même du lien conventionnel est mise
en cause.

En outre, il faut que l'Organisation se prononce sur l’allégation
selon laquelle les résolutions qui approuvent de simples recomman-
dations de l’Assemblée ou du Conseil de Sécurité ne produisent
pas des effets obligatoires à l'égard des États qui ne les ont pas
acceptées. C’est une modalité spéciale du régime des Nations Unies
à l'égard de laquelle rien n’est défini dans la Charte. Quelle serait
la différence entre une résolution impérative du Conseil de Sécurité
et une autre qui entraîne simplement une recommandation de
l’Assemblée ou du Conseil lui-même? La recommandation devient-

158
306 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

elle obligatoire pour tous, en vertu de l’approbation de la majorité ?
Le mot « recommandation » signifie insinuation, conseil, convenance,
utilité, mais non pas ordre ou mandat impératif. Logiquement une
insinuation ou un conseil ne peut pas normalement se transfor-
mer en obligation. C’est la question à définir.

Visant un autre aspect de l'affaire, on a dit que les résolutions
de l’Assemblée générale touchant l'engagement de ressources pour
les opérations du Moyen-Orient et du Congo ou le financement des
dépenses opérationnelles (résolutions « dérivées ») sont elles-mêmes
autonomes et ne doivent pas être considérées comme dépendantes
des résolutions de base qui autorisèrent les opérations militaires.
Chaque organe des Nations Unies — dit-on — est le juge de sa
propre compétence; et les résolutions financières de l’Assemblée
ont, par elles-mêmes, une force obligatoire qui découle de l'autorité
et du critère de cet organe, indépendamment de la liaison avec
les résolutions de base. Donc, un vice légal quelconque qui pourrait
affecter ces dernières résolutions ne transmettrait pas son défaut
aux résolutions financières de l'Assemblée. Je ne souscris pas à
cette opinion. On ne saurait détruire par cette sorte de raisonne-
ment le lien substantiel et objectif de cause à effet entre la résolut ion
qu’autorise une action armée et celle que recherche les fonds pour
couvrir ses dépenses. Une chose est la légitimité de la compétence
de l’Assemblée pour s'acquitter de la tâche de financer les dépenses
de l'Organisation; une autre, très différente, est celle d'examiner
si le but des dépenses et le procédé du financement sont ou non
conformes à la Charte. Cet examen est loisible à mon avis à l'égard
de toute sorte de résolutions. En outre, certaines des objections
soulevées visent, non seulement les résolutions de base mais aussi
d'une façon directe celles de caractère financier, quant à la répar-
tition de la charge des dépenses entre tous les États.

Ce qui constitue une complication au sujet des résolutions finan-
cières est le fait que beaucoup d’entre elles prescrivent l'obligation
de payer, à titre de remboursement, certaines dépenses qui ont été
encourues au moyen de crédits fournis par des tiers. L’honneur et
la bonne foi de l'Organisation exigent l’accomplissement de cette
sorte d'obligation, même si elles ont trouvé leur origine dans des
résolutions défectueuses ou illégales. Je pense que la solution est
donnée par le régime de la Charte elle-même. Si les résolutions ont
été prises, selon les formes prescrites, par la majorité des États
Membres prévue dans la Charte, une présomption provisoire de
légalité favorise ces décisions. Les cas isolés d’allégations de quelque
ou quelques États contre la validité ou la non-conformité de telles
résolutions à la Charte devront être réglés par l’organe compétent
au moment opportun; mais entre-temps, les effets des résolutions
envers les tiers doivent demeurer intacts. Deux solutions possibles
sont à considérer: ou l'exécution des obligations est supportée par
les États qui ont accepté explicitement ou implicitement la réso-

159
307 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

lution d'espèce; ou la responsabilité est attribuée à tous les Etats
Membres, et dans ce cas, après le tranchement des objections pro-
posées par un État quelconque, des arrangements où compensa-
tions internes peuvent intervenir si la décision favorise l'État objec-
teur. La première solution pourrait surtout être appliquée quand
on a affaire à des résolutions qui proviennent de simples recomman-
dations et la deuxième dans le cas où l'obligation émane d’un
mandat impératif de l'organe compétent.

6. Ce que je viens d'exposer suffit, je pense, à expliquer pour-
quoi je ne puis pas répondre simplement ow ou non à la question
posée par la requête de l’avis consultatif, étant donné qu’il manque,
selon ma pensée, un élément substantiel d'appréciation, à savoir
la vérification de la conformité ou non-conformité à la Charte de
certaines des résolutions mentionnées à la requête, lesquelles ont
été le sujet d’objections juridiques de la part de divers États
Membres.

D'après mon exposé on peut déduire quelle est ma position per-
sonnelle de jugement à l'égard de ces objections dont quelques-
unes, à mon avis, sont mal fondées, bien que des raisons sérieuses
interviennent à l’appui des autres. En tout cas, je crois indispensable
de chercher une définition de droit qui tranche sur la légalité de
toutes ces objections ou qui règle expressément les situations non
prévues à la Charte ou survenues après promulgation. On est en
face d’une situation d'incertitude qui ne peut pas être ignorée.
La crise financière qui s’est produite au sein de l'Organisation n’est
que le reflet d’une autre crise dont le sujet est le fond même de
la Charte. Mais le cas est que la Cour n’a pas lieu de se prononcer
sur ces sujets, non seulement du fait de la nature de cet avis con-
sultatif (opiner, pas juger) mais parce que les limites de la question
posée à l’avis visent uniquement la définition de savoir si les dé-
penses du Moyen-Orient et du Congo sont, oui ou non, des « dé-
penses de l'Organisation », sans inclure l'aspect de la légalité
desdites dépenses.

Alors, je dois répéter ce que j’ai dit plus haut: en principe, je
considère que les dépenses valablement autorisées par l'organe
compétent aux fins d'exécution d’une action armée visant au
maintien de la paix et de Ja sécurité internationales constituent
des « dépenses de l'Organisation ». Mais dans le cas des dépenses
autorisées pour les opérations du Moyen-Orient et du Congo, c’est
à l'organe compétent des Nations Unies de se prononcer sur les
objections légales présentées par certains États contre les résolu-
tions pertinentes. C'est seulement après cette définition concernant
la légalité ou la non-légalité desdites résolutions que la réponse à
la requête serait possible à mon avis.

En conséquence, je conclus que les dépenses dont fait référence
la requête pour avis consultatif seraient des dépenses de l’Organi-
sation si, après examen des objections juridiques opposées par

160
308 AVIS DU 20 VII 62 (OP. DISS. DE M. BUSTAMANTE)

certains États Membres, l'organe compétent des Nations Unies
arrive à définir comme légales et valables les résolutions en vertu
desquelles lesdites dépenses ont été encourues.

Étant donné que cette définition n’a pas été faite et compte
tenu des limites de la requête, la Cour — à mon avis — ne peut
pas dire si les dépenses en question sont ou non des dépenses de
l'Organisation au sens du paragraphe 2 de l’article 17 de la Charte.
Mais si la Cour doit, pour le vote, répondre catégoriquement « oui »
ou «non » à la question posée dans la requête, ma réponse ne peut
être que négative car, d’après ce qui a été exposé, je ne suis pas en
mesure d’assumer la responsabilité d’une qualification affirmative
de la légalité des dépenses.

(Signé) J. L. BUSTAMANTE.

161
